DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 02/24/2021. Currently, claims 1-20 are pending. Claims 1-4, 7-10 and 14-17 have been amended. No newly added or cancelled claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,380,524. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application and claims 1-20 of U.S. Patent No. 10,380,524 describe method, system and computer product for determining a . 

U.S. Patent Appl. No. 16/538,566
U.S. Patent No. 10,380,524
1. A method, comprising: 
modeling two or more predefined automobile configurations and one or more constraints associated with an automobile supply chain as a mixed integer linear programming problem; 

determining a production plan for the automobile based, at least in part, on the two or more predefined automobile configurations; and 
 
comparing the difference between a current inventory level of an automobile and a forecasted production level for the automobile in the production plan and sending, by production planner to automated machinery, instructions to 

receiving a sales forecast for two or more configurations of an automobile; 

receiving one or more constraints associated with an automobile supply chain; 

modeling the two or more configurations and the one or more constraints as a mixed integer linear programming problem; 

determining a production plan for the automobile; and 

comparing the difference between a current inventory level of an automobile .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application No. 15/621,525 (now U.S. Patent No. 10,380,524), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-20 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
The relevant prior art does not teach the combination, 
“comparing the difference between a current inventory level of an automobile and a forecasted production level for the automobile in the production plan and sending, by 
as recited in claims 1, 7 and 14. 

Response to Arguments
Applicant's arguments filed 02/24/2021 with respect to the rejection of claims 1-20 based on double patenting of the “same invention” have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended and that the amended claims are not drawn to identical subject matter as claims 1-20 of prior U.S. Patent No. 10,380,524. 

In response to Applicant’s arguments, Examiner notes that these arguments are directed to newly added claim amendments, and have been addressed in the updated rejection. 
In addition, although the claims at issue are not identical to claims 1-20 of U.S. Patent No. 10,380,524 (hereinafter ‘’524), the claims of both the present application and ‘524 describe method, system and computer product for determining a production plan for an automobile based on modeling two or more configurations and one or more constraints. Automobile inventory is retrieved based on comparison between current inventory level and forecasted production level. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687